2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on August 22, 2022.

Status of Claims

Claims 1, 4, 5, 8-12, 15, 17, 18 and 20 have been amended.
Claims 6 and 7 have been cancelled.
Claims 21 and 22 have been added.
Claims 1-5 and 8-22 are currently pending and have been examined. 



	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-5 and 8-14 are drawn to methods (i.e., a process) while claim(s) 15-22 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-5 and 8-22 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 15 and 18) recites/describes the following steps:
receiving an indication of interest in an item being presented to a user, the indication of user interest in the item including a type of user interaction with the item; 
in response to determining that the user is located within a physical store: 
(i) accessing the stored data that represents indications of user interest in the items; 
(ii) ranking the items that are available from the physical store and in which the user has expressed interest, based at least in part on the type of user interaction; and 
These steps, under its broadest reasonable interpretation, describe or set-forth providing recommendations to a user based on their interests, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 15 and 18 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“an online shopping interface”
“online computing device”
"computer system” 
“ data processing apparatuses”
“memory”
"non-transitory tangible computer readable medium” 
“processor" 
“computing device”
storing data that represents the indication of user interest in the item, with data that represents indications of user interest in other items; (Claims 1, 15 and 18).
during a physical shopping session that occurs after the online shopping session, continually obtaining, from a location determination system that determines interior locations of mobile computing devices within a physical store, location coordinates that represent a current location of a mobile computing device operated by the user within the physical store; 
detecting, based on (i) the location coordinates that represent the current location of the mobile computing device and (ii) a digital map of the physical store that defines bounded areas of the physical store according to a coordinate system, that the mobile computing device has entered a bounded area of the physical store that is proximate to an entrance of the physical store;
(iii) in response to determining that at least one of the items is a highly ranked item, providing a notification message that includes information related to the highly ranked item  for presentation to the user through a mobile shopping application of the mobile computing device, (Claims 1, 15 and 18).

The requirement to execute the claimed steps/functions “an online shopping interface” "computer system” 
and “ data processing apparatuses” and “memory” and "non-transitory tangible computer readable medium”  “processor" and “computing device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “providing one or more of the ranked items for presentation to the user, based at least in part on the ranking" and “storing data that represents the indication of user interest in the item, with data that represents indications of user interest in other items” and “during a physical shopping session that occurs after the online shopping session, continually obtaining, from a location determination system that determines interior locations of mobile computing devices within a physical store, location coordinates that represent a current location of a mobile computing device operated by the user within the physical store; “ and “detecting, based on (i) the location coordinates that represent the current location of the mobile computing device and (ii) a digital map of the physical store that defines bounded areas of the physical store according to a coordinate system, that the mobile computing device has entered a bounded area of the physical store that is proximate to an entrance of the physical store;” “”,simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Providing ranked content to present to a user is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-4, 8-14, 16, 17 and 19-22 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 8-14, 16, 17 and 19-22  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “an online shopping interface” "computer system” and “ data processing apparatuses” and “memory” and "non-transitory tangible computer readable medium”  “processor" and “computing device”  is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “an online shopping interface” "computer system” and “ data processing apparatuses” and “memory” and "non-transitory tangible computer readable medium”  “processor" and “computing device” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of storing data that represents the indication of user interest in the item, with data that represents indications of user interest in other items" and “during a physical shopping session that occurs after the online shopping session, continually obtaining, from a location determination system that determines interior locations of mobile computing devices within a physical store, location coordinates that represent a current location of a mobile computing device operated by the user within the physical store; “ and “detecting, based on (i) the location coordinates that represent the current location of the mobile computing device and (ii) a digital map of the physical store that defines bounded areas of the physical store according to a coordinate system, that the mobile computing device has entered a bounded area of the physical store that is proximate to an entrance of the physical store;” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database/ memory is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of  providing recommendations to users through physical and digital mechanisms ([0003] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-4, 8-14, 16, 17 and 19-22  fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 8-14, 16, 17 and 19-22  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vanska (2010/003 0624) in view of Raravi et al. (2018/0089736).

Claim 1, 15 and 18
Vanska discloses user interest and interaction information: 
receiving an indication of user interest in an item being presented to a user by an online shopping interface of an online computing device during an online shopping session, the indication of user interest in the item including a type of user interaction with the item through the online shopping interface (Vanska [0009][Figure 3]); See at least “a method for providing a user of a mobile terminal with a reminder concerning an item for purchase, an exemplary method includes: determining the user's purchasing history for an item, the purchasing history including a purchasing frequency and a date of last purchase;
storing data that represents the indication of user interest in the item, with data that represents indications of user interest in other items (Vanska [0030]); See at least “FIG. 2, terminal 100 further includes user data storage 108a for storing a user's shopping list, a user's profile and the user's purchasing his tory for use by the downloaded shopping mini-application 106 in facilitating the user's shopping experience…”
during a physical shopping session that occurs after the online shopping session, continually obtaining, from a location determination system that determines interior locations of mobile computing devices within a physical store, location coordinates that represent a current location of a mobile computing device operated by the user within the physical store (Vanska [0034]); See at least “RF-ID tag 110 of mobile terminal 100 may be used by service provider 150 to detect the user's entry into its shop… The RF-ID tag 110 also may be used to provide the service provider 150 with the terminal 100's current location within, and departure from, the shop.
detecting, based on (i) the location coordinates that represent the current location of the mobile computing device and (ii) a digital map of the physical store that defines bounded areas of the physical store according to a coordinate system, that the mobile computing device has entered a bounded area of the physical store that is proximate to an entrance of the physical store (Vanska [0065][0042]);  See at least “It will be appreciated that the number of beacons used and their locations given the shop's floor plan 800 will determine the precision of the location defining function.”
in response to determining that the mobile computing device is located within the bounded area of the physical store that is proximate to the entrance of the physical store (Vanska [0023][Figure 4]) Where the reference teaches detecting the physical location of the mobile terminal. See also [0022] where the Examiner interprets the aisle or department of a store to be a bounded region. 
Vanska does not teach ranking items based on indication of user interest. Raravi teaches:
(i) accessing the stored data that represents indications of user interest in the items;  (ii) ranking items that are available from the physical store and in which the user has expressed interest, based at least in part on the type of user interaction;; and (iii) in response to determining that at least one of the items is a highly ranked item, providing a notification message that includes information related to the highly ranked item for presentation to the user through a mobile shopping application of the mobile computing device (Raravi [0034][0044][0058]). See at least “the recommendations that has the highest match to the persona is provided first and then the second highest and so on.” See also [0005] “The recommendation engine is configured to process the at least one constraint [item of interest], the at least one persona [user interaction data], and the at least one activity [location of the user in the store] and to generate a selectable ranked set of the personalized recommendations for the user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and, as taught by Vanska, the method of presenting available in store items to a user  and presenting a ranked items, as a taught by Raravi, to ensure that relevant product information is prioritized.

Claim 2
Vanska discloses the limitations above, but does not explicitly teach a user account. Raravi teaches:
wherein storing the data that represents the indication of user interest in the item includes storing, in a data structure, a user identifier of the user, an item identifier of the item, and the type of user interaction with the item through the online shopping interface (Raravi [0031][0034][0044][0058]). See [0005] “The recommendation engine is configured to process the at least one constraint [item identifier], the at least one persona [user data], … to generate a selectable ranked set of the personalized recommendations for the user.” Where persona information includes buying behavioral data associate the user [0007]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and, as taught by Vanska, the method of presenting available in store items to a user  and presenting ranked items, as a taught by Raravi, such that a gap between online and physical retail is bridged (Raravi [0025])

Claims 3, 16 and 19
Vanska discloses the limitations above but does not explicitly teach interaction types. Raravi teaches:
wherein the type of user interaction with the item includes one or more of a browsing of the item through the online shopping interface, an adding of the item to a favorites list through the online shopping interface, an adding of the item to an online shopping cart through the online shopping interface, and an adding of the item to a saved for later list through the online shopping interface (Raravi [0007][0025]). 
Raravi does not explicitly disclose the types of interaction . However, Raravi teaches using the buying behavior data to make personalized recommendations to a user. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this buying behavior would detail the types of interactions included because one aim of the recommendation system 106 is to provide recommendations such that gap between online and physical retail is bridged. This is achieved by defining personas having features applicable to both the online and physical retail stores. 	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, presenting available in store items to a user  and the user interaction, as a taught by Raravi, to capture what the user is interested in.

Claim 4
Vanska discloses:
wherein ranking items that are available from the physical store and in which the user has expressed interest includes (i) identifying a set of items in which the user has expressed interest, based on the stored data that represents indications of user interest in the items, (ii) for each item in the set of items, determining whether the item is in stock; (iii) removing out of stock items from the set of items (Vanska [0043]) See at least “If any items are unavailable (either because they are currently out of stock or because service provider 150 does not carry them), then in step 310, the mini-application advises the user of their unavailability by, e.g., listing them on display 102 of mobile terminal 100.”
Vanska disclose the limitations above, but does not explicitly teach ranking. Raravi teaches that the in-store server 104 maintains all records related to the products in the store 102 such as bar code details, availability, number of items, discounts available, deals, etc.:
 (iv) for each item that remains in the set of items, assigning a ranking score, based at least in part on the type of user interaction with the item that occurred during the online shopping session using the online shopping interface  (Raravi [0034][0044][0058]). See at least “the recommendations that has the highest match to the persona is provided first and then the second highest and so on.” See also [0005] “The recommendation engine is configured to process the at least one constraint [item of interest], the at least one persona [user interaction data], and the at least one activity [location of the user in the store] and to generate a selectable ranked set of the personalized recommendations for the user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information r, as taught by Vanska, the ordering of a list displayed to the user and presenting available in store items to a use, as a taught by Raravi, to ensure that relevant product information is prioritized.

Claim 5
Vanska does not explicitly teach a promotional offer based ranking. Raravi teaches generating a shopping list based on item cost.
wherein assigning the ranking score includes assigning a given item a high ranking score when the type of user interaction with the item includes an adding of the item to an online shopping cart or an adding of the item to a saved for later list through the online shopping interface, assigning the given item a medium ranking score when the type of user interaction with the item includes an adding of the item to a favorites list through the online shopping interface, or assigning the given item a lowApplication No. : 17/103,312 Filed: November 24, 2020 Page: 4of13 ranking score when the type of user interaction with the item includes a browsing of the item through the online shopping interface (Raravi [0058]). See at least “the recommendations are sorted in the descending order of the recommendations that matches with the shopper's persona, i.e., the recommendations that has the highest match to the persona is provided first and then the second highest and so on.” Where the persona includes buying behavior of the user.
Raravi does not explicitly disclose the types of interaction . However, Raravi teaches using the buying behavior data to make personalized recommendations to a user. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this buying behavior would detail the types of interaction behavior included because one aim of the recommendation system 106 is to provide recommendations such that gap between online and physical retail is bridged. This is achieved by defining personas having features applicable to both the online and physical retail stores. 	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, the scoring of ranked items, as taught by Raravi, to present more relevant information to the user.

Claim 8
Vanska discloses the limitations above, but does not explicitly teach ranking Raravi teaches:
wherein providing the notification message that includes information related to the highly ranked item for presentation to the user is based at least in part on preference data received from the user (Raravi [0040]) Where the reference teaches that the persona contributes to the ranking and the persona includes user preferences.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, the method of presenting available in store items to a user and presenting preferred items, as a taught by Raravi, to ensure that relevant product information is prioritized.

Claims 9, 17 and 20
Vanska discloses: 
wherein determining that the mobile computing device is located within the bounded area of the physical store includes receiving, from the mobile computing device being operated by the user, location information that indicates a location of the mobile computing device within the physical store (Vanska [0023][Figure 4]) Where the reference teaches detecting the physical location of the mobile terminal. See also [0022] where the Examiner interprets the aisle or department of a store to be a bounded region. 

Claim 10
Vanska discloses:
wherein the mobile computing device executes the mobile shopping application that is configured to present information associated with the ranked items (Vanska [0022]).




Claim 11
Vanska discloses: 
in response to determining that the user is within an area of the physical store that is associated with a given item in the ranked items: providing, through the mobile shopping application, a notification message that indicates that the given item is available in the physical store (Vanska [0009]). Where the notification is a reminder message sent to the mobile terminal.

Claim 12
Vanska teaches:
wherein the mobile shopping application is configured to present a shopping list, wherein providing the notification message that indicates that the given item is available in the physical store includes prompting the user to add the given item to the shopping list (Vanska [0043]) See at least “the shopping mini-application determines whether the user has modified the shopping list 400, e.g., to delete an unavailable item and add a Substitute item. If the shopping mini-application receives such a modification, the shopping list 400 is updated and then steps 308-311 are repeated until it is concluded that all items on the shopping list 400 are available or no further modifications to shopping list 400 are received (i.e., the user has left on shopping list 400 items that have been identified as not available).”

Claim 13
Vanska teaches: 
wherein the mobile shopping application is configured to present a shopping list, the method further comprising: in response to determining that a given item is within a threshold distance of one or more items that are included on the shopping list, prompting the user to add the given item to the shopping list (Vanska [0065]). See at least “Overlayed onto the floor plan 800 are the locations 812 of the items on shopping list 400, the user's present location 814 and the optimal shopping route 816.”

Claim 14
Vanska discloses: 
wherein the mobile shopping application is configured to present a shopping list, the shopping list being arranged according to an optimized path that includes a location of the mobile computing device and locations of items in the shopping list (Vanska [0009]). See at least “providing the user with a route for shopping for items on an electronic shopping list, wherein the route may include a location of the item for which a reminder was provided.”

Claim 21
Vanska discloses the limitations above, but does not explicitly teach different devices Raravi teaches:
wherein the online computing device and the mobile computing device are different devices (Raravi [0027][0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, the method of using different devices, as a taught by Raravi, to ensure that that gap between online and physical retail is bridged.

Claim 22 
Vanska discloses: 
determining whether the mobile shopping application is currently being used, and that the mobile shopping application is currently being used (Vanska [0038][0039]). Where the reference teaches that the application is automatically activated when the user approaches the store and reminder messages are sent to the user through the application.  
Vanska does not teach a highly ranked item. Raravi teaches:
wherein the notification message  is provided in response to determining that at least one of the items is information related to the highly ranked item (Raravi [Figure 8][0005]). See at least “The user interface is configured to display the selectable ranked set of the personalized recommendations to the user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, the method of presenting ranked items, as a taught by Raravi, to ensure that relevant product information is prioritized.



Response to Arguments
Applicant's arguments regarding the rejection under 101 have been fully considered but they are not persuasive. 

Applicant argues: Applicant submits that they are rendered moot by the amendments to independent
claims 1, 15, and 18.

Examiner respectfully disagrees. The rejection has been updated to address the amended claims. Claims remain directed to data gathering.

Applicant's arguments regarding the rejection under 103 have been fully considered but they are not persuasive. 

Applicant argues: Schmidt and Yeh references.

Examiner agrees, as such  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teachings or matters specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681